Citation Nr: 1214612	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  09-38 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a previously denied claim for entitlement to service connection for restrictive lung disease/asbestosis (also claimed as breathing problems) and, if so, whether service connection is warranted.

2.  Entitlement to service connection for coronary artery disease (claimed as heart problems) as due to exposure to asbestos.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from January 1977 to June 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and February 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In January 2011, the Veteran presented testimony before the undersigned Veterans Law Judge at a hearing held at the local RO.  A transcript of the hearing is associated with the record.  

Additional evidence was received from the Veteran at the Board hearing, which was accompanied by a waiver of his right to its initial consideration by the RO.  38 C.F.R. §§ 19.9, 20.1304(c).  Accordingly, the Board will consider the new evidence in the first instance in conjunction with the issue on appeal.  

Also, the Board notes that there were two letters from the Veteran's treating VA pulmonologist received by facsimile in February 2012.  The letter dated in January 2011 is duplicative of the letter provided by the Veteran at the time of the Board hearing.  Upon review of the February 2012 letter, the Board observes that it is cumulative of evidence already contained in the claims file as it merely provides updated information regarding the diagnosis and course of treatment for the Veteran's currently diagnosed restrictive lung disease, as well as the physician's opinion that the Veteran's severe pulmonary diseases are related to asbestos exposure.  Further, because the Veteran's claim is being granted for reasons explained below, no waiver is needed with respect to this evidence.  The Board will consider the new evidence in the first instance in our review of the Veteran's appeal.        

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In the January 2005 rating decision, the RO denied the Veteran's original service connection claim for restrictive lung disease, on the bases that military medical records did not show diagnosis, treatment, or symptomatic manifestations of restrictive lung disease; the Veteran's service records did not indicate that his military duties routinely exposed him to asbestos; and exposure to asbestos during military service had not been established by the evidence available for review.  The RO also reasoned that VA progress notes indicated that the Veteran's restrictive lung disease was of undetermined etiology.      

2.  In the September 2005 Statement of the Case (SOC), the RO considered additional evidence and continued to deny the claim, on the bases that the condition was not shown to have occurred in service or have been caused or aggravated by service.  The RO reasoned that there was no definitive medical opinion supported by the evidence of record that the Veteran's current restrictive lung disease was related to asbestos exposure and, even if it was, there was still no evidence of asbestos exposure in service.       

3.  Some of the evidence received since 2005 pertains to the unestablished fact of whether the Veteran was likely exposed to asbestos during service and is sufficient to reopen the claim.

4.  Although the Veteran initiated an appeal, he did not perfect his appeal of the January 2005 rating decision.  Therefore, that decision is final.

5.  The Veteran is currently diagnosed with asbestosis, which has been linked by competent medical opinion to in-service asbestos exposure.  

6.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran was exposed to asbestos in service.  There is no evidence of pre-service or post-service asbestos exposure.    

7.  At the Travel Board hearing held in January 2011, which was prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal with respect to the issue of service connection for coronary artery disease (claimed as heart problems), be withdrawn.


CONCLUSIONS OF LAW

1.  The January 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence has been presented, and the claim of entitlement to service connection for restrictive lung disease/asbestosis is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2011).

3.  Resolving reasonable doubt in favor of the Veteran, restrictive lung disease/asbestosis was incurred in active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  Regarding the issue of entitlement to service connection for coronary artery disease (claimed as heart problems), the criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In view of the favorable disposition with respect to the Veteran's claimed restrictive lung disease below, as well as the fact that he has requested withdrawal of his claimed heart disorder, the Board finds that any possible errors on the part of VA in fulfilling its duties under the VCAA with respect to the Veteran's claims are rendered moot.    

II.  New and Material Evidence

In this case, the Veteran seeks to reopen a previously denied claim for restrictive lung disease.  The current claim is grounded upon the same factual bases as the claim previously denied in the prior January 2005 rating decision and the September 2005 SOC.  Because the Veteran did not file a substantive appeal, the rating decision is final.  Thus, as a general matter, it is appropriate for the Board to consider the Veteran's claim as a request to reopen previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).  

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find. 

In the present case, the Veteran requested to reopen his previously denied claim for restrictive lung disease in September 2006.  

Under the applicable version of 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision- makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellant decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  

In the January 2005 rating decision, the RO denied the Veteran's service connection claim for restrictive lung disease.  The RO reasoned that military medical records did not show diagnosis, treatment, or symptomatic manifestations of restrictive lung disease, and service records did not indicate that the Veteran's military duties routinely exposed him to asbestos.  The RO also noted that exposure to asbestos during military service had not been established by the evidence available for review.  The RO further added that then-current VA treatment records indicated that the Veteran's restrictive lung disease was of undetermined etiology and physicians were unsure of its cause.  

The Veteran received notification of that decision and his appellate rights in January 2005, and he initiated an appeal of the decision in April 2005.  

In support of his appeal, the Veteran submitted private medical records dated from November 1996 to August 1997.  Also, VA treatment records dated from August 2004 to September 2005 that had been identified as pertinent to the claim were obtained.  

In the September 2005 SOC, the RO considered the additional evidence and continued to deny the claim, on the bases that the condition was not shown to have occurred in service or have been caused or aggravated by service.  The RO reasoned that there was no definitive medical opinion supported by the evidence of record that the Veteran's current restrictive lung disease was related to asbestos exposure and, even if it was, there was still no evidence of asbestos exposure in service.       

However, because the Veteran did not subsequently perfect his appeal, the January 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2011).

The pertinent evidence of record considered by the RO, which includes records considered in the September 2005 SOC, consisted of the Veteran's service treatment records and service personnel records; VA treatment notes dated from February 1990 to March 1991 and from January 2004 to September 2005; private medical records dated from November 1996 to August 1997; and written statements from the Veteran and/or his representative.  

As stated above, the RO denied the Veteran's claim for restrictive lung disease, in part, on the bases that there was no definitive medical opinion linking the Veteran's lung disease to asbestos exposure and no evidence of exposure to asbestos in service.  

However, in letters dated in April 2009 and January 2011, the Veteran's treating pulmonologist diagnosed asbestosis based, in part, on the Veteran's report of in-service asbestos exposure.  Indeed, he wrote that CT scanning of the Veteran's chest revealed pleuroparenchymal scarring in the bases of the lungs and PFTs showed a severe restrictive pattern.  He stated that he considered such evidence, together with the Veteran's reported history of in-service asbestos exposure and symptoms, in rendering the diagnosis of asbestosis.  He further noted that the timing of the onset of the Veteran's symptoms and initial evaluation in Texas was within the timeframe for the presentation of asbestosis if he had been exposed to asbestos during his military years.  He also mentioned that he was following the Veteran for asbestosis in the February 2012 letter.    

Thus, the treating pulmonologist has now provided a competent medical opinion that definitively links the Veteran's current lung disease to asbestos exposure.  The pulmonologist is competent to render an opinion regarding the cause of the Veteran's lung disease and his statements are presumed credible for the purpose of reopening the claim.      

As it relates to the Veteran's history of asbestos exposure, the Board notes that he has submitted a letter from the home building company where he was employed during the 1983 to 1988 timeframe.  In the September 2009 letter, the Associate General Counsel of the company affirms that it was not currently aware of any asbestos containing products or components in the structure of its manufactured homes dating back to his time of employment.  The Associate General Counsel of the company is competent to report its knowledge of the Veteran's exposure to asbestos while employed with the company from 1983 to 1988 and the statement is presumed credible for the purpose of reopening the claim.  

Also, the Veteran has submitted several internet articles which collectively relate that asbestos was contained in automobiles and tanks used in the Army and part of the duties of an armor crewman was to perform preventative maintenance checks and services on tank chassis and automotive components, before, during, and after use.  The articles are presumed credible for the purpose of reopening the claim.

As the above evidence was not previously considered by the RO at the time of the January 2005 rating decision (or the September 2005 SOC) and clearly relates to a previously unestablished fact necessary to substantiate the claim, it is found to qualify as new and material evidence.  Moreover, because no additional development is needed, the Board will proceed to evaluate the claim on the merits. 

In making the above finding, the Board has considered whether the provision of 38 C.F.R. § 3.156(b) is applicable in this case.  However, upon review of the claims folder, the Board finds that it does not apply.  While evidence was received before the appeal period had expired for the January 2005 rating decision, the RO considered such evidence when it issued the September 2005 SOC.  Therefore, that evidence was considered as part of the original service connection claim.  However, the Veteran did not perfect his appeal of the denial and, consequently, the rating decision became final.  No additional evidence was received until after the Veteran filed his application to reopen the previously denied claim in September 2006, which was after the appeal period for the January 2005 rating decision had expired.  

The Board also notes that no relevant service department records have been associated with the claims file since the January 2005 rating decision such that 38 C.F.R. § 3.156(c) would apply.  All service records pertinent to the claim were of record and considered by the RO when it previously denied the claim in January 2005.      

III.  Service Connection

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  In this case, the Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  It is noted, however, that although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57. 

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, in 1988 VA issued a circular on asbestos-related diseases which provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular were later included in the VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (Oct. 3, 1997) (M21-1).  Subsequently, an opinion by the VA General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-2000 (April 13, 2000).

The Board notes that the aforementioned provisions of M21-1 were rescinded and reissued as amended in a manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."

VA must analyze the Veteran's claim of entitlement to service connection for asbestosis under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29a.

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in manufacturing and servicing of friction products such as clutch facings and brake linings, and other occupations.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

The manual further provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service, and whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the Veteran.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1, Part VI, 7.21; DVB Circular 2-88-8, Asbestos-Related Diseases (May 11, 1988).

The Veteran contends that he was exposed to asbestos in service and that asbestos fibers caused him to develop asbestosis.  

In reviewing the evidentiary record, the Board finds ample medical evidence showing that that the Veteran has been diagnosed with restrictive lung disease, which has been specifically identified as asbestosis.  The Veteran's treating pulmonologist specifically wrote in each of his letters dated in April 2009, January 2011, and February 2012 that he had followed the Veteran since 2004 for asbestosis.  In the January 2011 letter, for example, he specifically wrote that CT scanning of the Veteran's chest revealed pleuroparenchymal scarring in the bases of the lungs and PFTs showed a severe restrictive pattern.  He stated that he considered such evidence, together with the Veteran's reported history of in-service asbestos exposure and symptoms, in rendering the diagnosis of asbestosis.  

The Veteran's treating pulmonologist has specialized medical training in the area of pulmonary disorders and is competent to render a diagnosis of restrictive lung disease, as well as provide a medical opinion regarding its likely cause (i.e., asbestos exposure).  He also had adequate data on which to base his diagnosis - i.e., he considered objective medical findings, the Veteran's medical history and symptomatology, and the Veteran's report of in-service asbestos exposure.  For these reasons, the Board finds that his conclusion regarding the appropriate diagnosis for the Veteran's restrictive lung disease (i.e., asbestosis) is adequate.  

It is also notable that the Veteran's diagnosis falls into the latency period following service for asbestos-related diseases.  The first evidence of a respiratory disorder is shown in 1996, approximately 13 years after service.  A biopsy performed in November 1996 showed mild focal fibrosis without any evidence for malignancy.  A restrictive lung disease linked to asbestos exposure was first diagnosed in 2005, 22 years after service.            

Thus, because the Veteran is currently diagnosed with a restrictive lung disease related to asbestos exposure, the issue on appeal turns on whether there is ample evidence of record showing that the Veteran was exposed to asbestos in service and, if so, whether such exposure was the cause of his current restrictive lung disease or whether it was potentially due to pre-service and/or post-service asbestos exposure.   

At the Board hearing before the undersigned, the Veteran reported that his military occupational specialty (MOS) in the service was armored crewman (i.e., he was part of a tank crew) but worked in a battalion S-4 office as a jeep driver the last couple of years he was in the military.  As part of his assigned duties, he stated that he had to keep the jeep in repair unless something major (like a motor) went out, in which case he was assigned a mechanic to assist.  

He further testified that a tank contains asbestos covering the engine compartment and he would have to move an asbestos blanket to disconnect certain wires when working as a tank crewman.  He also stated that he wore asbestos gloves in service anytime he went to the firing range to avoid burning his hands on the shell casings.  He further stated that he worked at a home building company from 1983 to 1988, then worked for a steel building manufacturer on the cable line, and worked on a "stomp shear".  He reportedly always worked with metal and cable.  He also worked in landscaping, as a painter, as a contractor, and as a cook.  He also went back to work for the home building company in 1994 in Texas and worked there through 2002.  After that, he worked as a correctional officer at a prison for three years.  He reportedly was unaware of any occupational exposure to asbestos after service.  He further generally asserts that asbestos was in the buildings he had to enter when in the military.     

The Board initially notes that service records do not explicitly confirm asbestos exposure in service in this case.  

The Board also does not find the Veteran's assertion that he wore asbestos gloves in service to be credible.  In support of the assertion, the Board notes that the Veteran submitted an excerpt from an internet article (www.mesothelioma.net) which reads that asbestos gloves are usually easy to recognize because they often have the word "asbestos" on them.  However, the same excerpt reads that asbestos gloves were used in industries that required the handling of very hot items such as steel plants, glassworks, foundries, pottery making, and firefighting.  There is no indication that they were used in the firing of weaponry, as has been asserted by the Veteran.  

Regarding the Veteran's assertion that asbestos was located in the military buildings where he worked and lived during his period of active service, the Board finds no persuasive evidence of this fact in the record.  There is no evidence that shows that asbestos was in any military building entered by the Veteran during his time of active service.

Nonetheless, review of the Veteran's DD Form 214 confirms that he served as an armor crewman (19E10 M48-M60A1/A3) as his primary specialty for 6 years and 2 months.  Also, review of the Veteran's June 1983 Chapter 13 report of medical history shows that he self-reported that his usual occupation was 19E10 tank crewman but he was presently a jeep driver for S-4.  This evidence tends to support the Veteran's hearing testimony wherein he stated that he worked as a jeep driver for a supply battalion toward the end of his period of service.

The Board notes that an internet article from www.veteranmeso.com reads that "practically every automobile, tank, aircraft, and ship contained some level of asbestos containing product.  For example, electrical wiring insulation, clutch and brake pads for virtually every kind of vehicle used by the Air Force and Army contained some form of asbestos based material."    

The internet article from www.asbestos.net also reads that asbestos was used in brake and clutch pads installed in everything from tanks to jeeps to aircraft in the Army and Air Force.

The Veteran has additionally submitted a Standing Operating Procedures for the 411th Base Support Battalion regarding reducing asbestos dust during brake servicing dated in July 2002.  The operating procedures were drafted to provide safety and health procedures in order to reduce airborne exposure to asbestos and other fibers during brake inspection and maintenance operations.  It is noted in the background portion of the report that brake and clutch parts still in vehicles in the US Army fleet and parts still in the supply system may contain asbestos.

Further, there is an internet article from about.com that addresses the major duties of an armor crewman.  Included in the list of duties is the performance of preventative maintenance checks and services on tank chassis and automotive components, before, during, and after use.  

Thus, upon review of the above articles provided by the Veteran, the Board notes that they relate that military vehicles frequently contained some level of asbestos containing product, and the duties of an armor crewman, to include the Veteran's time as a jeep driver for S-4, likely included vehicle maintenance.  There is also evidence to suggest that the brake servicing was performed as part of maintaining the vehicle.  Thus, in consideration of the foregoing, it is certainly plausible that Veteran was exposed to asbestos while performing his duties as an armor crewman in service.  His account of having to perform maintenance on Army vehicles is consistent with the circumstances of his service, and there is no evidence in the record that specifically contradicts this assertion.       

Furthermore, there is no evidence of record to indicate pre-service or post-service asbestos exposure.  

According to the Veteran's January 1977 enlistment examination report, his usual occupation was "student" prior to service.  This is not an occupation that would normally expose an individual to asbestos.  

After service, the Veteran worked for a home building company during the time relevant to the latency period.  In a letter from the Associate General Counsel for the corporation, it reads that the company is unaware of any asbestos containing products or components in the structure of its manufactured homes dating back to the Veteran's employment during the 1983-1988 timeframe with the company.  There is no indication that the company's affirmation is not credible.        

The Veteran's pulmonologist wrote in the January 2011 letter above that the timing of the onset of the Veteran's symptoms and initial evaluation in Texas was within the timeframe for the presentation of asbestosis if he had been exposed to asbestos during his military years.

Thus, in consideration of the foregoing, the Board resolves reasonable doubt in the Veteran's favor in finding that his currently diagnosed asbestosis is related to asbestos exposure during his period of active military service.  Therefore, service connection is warranted.  

III.  Withdrawal of appeal for service connection for coronary artery disease

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the Board hearing before the undersigned, the Veteran requested that his appeal with respect to the issue involving entitlement to service connection for a heart condition be withdrawn.  See January 2011 Travel Board hearing transcript, page 2.  That same day, the Veteran also submitted a written statement wherein he wrote that he was withdrawing his appeal of the issue of entitlement to service connection for a heart condition.  See January 2011 Statement in Support of Claim. 

Because the Veteran has withdrawn this appeal both on the record at the hearing and in writing, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to further review the appeal, and it must be dismissed.


ORDER

Having presented new and material evidence, the Veteran's claim of service connection for restrictive lung disease/asbestosis is reopened.  

Service connection for restrictive lung disease, diagnosed as asbestosis, is granted.  

Entitlement to service connection for coronary artery disease (claimed as heart problems) is dismissed.  



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


